Citation Nr: 1024149	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  03-19 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for degenerative joint disease and degenerative disc disease 
of the lumbar spine and sacroiliac joint.

2.  Entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.29 (2009) for hospitalization from November 2, 
2006, to November 4, 2006.

3.  Entitlement to an extension of a temporary total rating 
for convalescence pursuant to 38 C.F.R. § 4.30 beyond May 1, 
2007.

4.  Entitlement to an effective date earlier than May 1, 
2002, for the award of service connection for degenerative 
joint disease and degenerative disc disease of the lumbar 
spine and sacroiliac joint.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine and sacroiliac joint and assigned a 20 
percent rating from May 1, 2002.  The Veteran appealed the 
assignment of the 20 percent rating to the lumbar spine 
disability.

In a March 2006 decision, the Board assigned an initial 40 
percent rating to the service-connected degenerative joint 
disease and degenerative disc disease of the lumbar spine and 
sacroiliac joint.  A timely appeal of that decision was filed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2007 memorandum decision, the Court 
vacated the Board's decision which assigned a 40 percent 
rating to the service-connected degenerative joint disease 
and degenerative disc disease of the lumbar spine and 
sacroiliac joint and remanded this issue to the Board for 
compliance with directives that were specified by the Court.  
A timely appeal of the December 2007 Court decision was filed 
to the United States Court of Appeals, Federal Circuit 
(Federal Circuit).  In a May 2008 decision, the Federal 
Circuit affirmed the Court's December 2007 decision.  Thus, 
the issue of entitlement to an initial rating in excess of 40 
percent for degenerative joint disease and degenerative disc 
disease of the lumbar spine and sacroiliac joint was remanded 
to the Board for readjudication.

During the pendency of the appeal of entitlement to a higher 
initial rating for the lumbar spine disability, the Veteran 
apparently perfected appeals of the issues of entitlement to 
a temporary total rating pursuant to 38 C.F.R. § 4.29 for 
hospitalization from November 2, 2006 to November 4, 2006; 
entitlement to an extension of a temporary total rating for 
convalescence pursuant to 38 C.F.R. § 4.30 beyond May 1, 
2007; and entitlement to an effective date earlier than May 
1, 2002 for the award of service connection for degenerative 
joint disease and degenerative disc disease of the lumbar 
spine and sacroiliac joint.  See November 2008 VA Form 9 and 
the October 2008 Statement of the Case.  

The issues of entitlement to an initial rating in excess of 
40 percent for degenerative joint disease and degenerative 
disc disease of the lumbar spine and sacroiliac joint; 
entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.29 for hospitalization from November 2, 2006, to November 
4, 2006; entitlement to an extension of a temporary total 
rating for convalescence pursuant to 38 C.F.R. § 4.30 beyond 
May 1, 2007; and, entitlement to an effective date earlier 
than May 1, 2002, for the award of service connection for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine and sacroiliac joint, were remanded by the 
Board in January 2009.

The Board notes that in a submission from the Veteran 
received in April 2010, the Veteran alleged clear and 
unmistakable error (CUE) in the denial of an increased rating 
for service-connected degenerative joint disease and 
degenerative disc disease of the lumbar spine and sacroiliac 
joint, and the denial of entitlement to an earlier effective 
date for the grant of service connection for service-
connected degenerative joint disease and degenerative disc 
disease of the lumbar spine and sacroiliac joint.  The issue 
of entitlement to an increased rating for service-connected 
degenerative joint disease and degenerative disc disease of 
the lumbar spine and sacroiliac joint was remanded by the 
Court for readjudication, and a decision has not been issued 
by the Board to date.  With regard to the issue of 
entitlement to an earlier effective date, such issue is 
currently in appellate status and has not been the subject of 
a Board decision.  Thus, the Veteran's motions for CUE 
consideration are premature and not ripe.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At the January 2010 VA examination, the Veteran reported that 
he is in receipt of Social Security Administration (SSA) 
disability benefits due to his lumbar spine disability.  
Thus, the Veteran's SSA records should be associated with the 
claims folder.

During the pendency of the appeal of entitlement to a higher 
initial rating for the lumbar spine disability, the Veteran 
apparently perfected appeals of the issues of entitlement to 
a temporary total rating pursuant to 38 C.F.R. § 4.29 for 
hospitalization from November 2, 2006 to November 4, 2006; 
entitlement to an extension of a temporary total rating for 
convalescence pursuant to 38 C.F.R. § 4.30 beyond May 1, 
2007; and entitlement to an effective date earlier than May 
1, 2002 for the award of service connection for degenerative 
joint disease and degenerative disc disease of the lumbar 
spine and sacroiliac joint.  See November 2008 VA Form 9 and 
the October 2008 Statement of the Case.  In the January 2009 
Board Remand, documentation was requested regarding these 
claims, to include the initial claim, rating decision, and 
notice of disagreement.  Such documents were not associated 
with the claims folder, thus the Board is unable to proceed.  
The Court has held that a remand confers on the appellant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
light of the Agency of Original Jurisdiction's (AOJ's) 
failure to further develop the claims as instructed, another 
remand is necessary.  The AOJ must associate all pertinent 
documents with the claims folder and readjudicate these 
claims.

TDIU

A request for a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by a Veteran or reasonably raised by 
the record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability as part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340 and 4.16(a).  If, however, there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances, apart from any nonservice-connected conditions 
and advancing age, which would justify a total rating based 
on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for 
an extra-schedular disability when there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization).

Service connection is in effect for multiple disabilities; 
however, currently his combined rating does not meet the 
percentage requirements of § 4.16(a).  In statements received 
from the Veteran in October 2008, the Veteran asserts that he 
has submitted medical evidence showing that he is 
unemployable due to service-connected disabilities, and he 
asserts that he filed a TDIU claim subsequent to the Board's 
March 10, 2006 decision.  Likewise, at the January 2010 VA 
examination, the Veteran seems to assert that he is 
unemployable due to his service-connected lumbar spine 
disability, and as detailed, he is apparently in receipt of 
SSA disability benefits due to such lumbar spine disability.  

Initially, all documentation associated with the Veteran's 
claim for a TDIU should be associated with the claims folder, 
to include any VA Form 21-8940 received.  Then, the Veteran 
should be afforded a VA examination to assess whether his 
service-connected disabilities constitute marked interference 
with employment, or affects his ability to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a), 
(b).

In light of this matter being remanded, updated VA treatment 
records should be obtained from the North Texas Healthcare 
System for the period June 17, 2009, to the present.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the entirety of the Veteran's 
SSA records.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

2.  Updated treatment records from the 
North Texas Healthcare System should be 
associated with the claims folder for the 
period June 17, 2009, to the present.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

3.  Documentation regarding the issues of 
entitlement to a temporary total rating 
pursuant to 38 C.F.R. § 4.29 for 
hospitalization from November 2, 2006, to 
November 4, 2006; entitlement to an 
extension of a temporary total rating for 
convalescence pursuant to 38 C.F.R. 
§ 4.30 beyond May 1, 2007; and, 
entitlement to an effective date earlier 
than May 1, 2002, for the award of 
service connection for degenerative joint 
disease and degenerative disc disease of 
the lumbar spine and sacroiliac joint, 
must be associated with the claims 
folder, to include the initial claim(s), 
rating decision(s), notice of 
disagreement(s), statement(s) of the 
case, substantive appeal(s), supplemental 
statement(s) of the case, duty to notify 
and assist letter(s), and all other 
pertinent documents.

4.  Documentation regarding his claim for 
a TDIU, to include any VA Form 21-8940, 
should be associated with the claims 
folder.

5.  The Veteran should be scheduled for a 
VA examination to assess the severity of 
his service-connected disabilities.  The 
examiner should provide an opinion 
concerning the impact of the Veteran's 
service-connected disabilities 
(degenerative joint disease and 
degenerative disc disease of the lumbar 
spine and sacroiliac joint; degenerative 
joint disease, right elbow with olecranon 
bursitis; tinnitus; degenerative joint 
disease, left forefoot, with hallux 
valgus and strain; bilateral hearing 
loss; hypertension; residuals of 
laceration, left long finger; residuals 
of laceration, scar, right long finger; 
residuals of laceration, left index 
finger) on the Veteran's ability to work.  
The examiner should attempt to 
distinguish the impairment related to his 
service-connected disabilities, and other 
nonservice-connected disabilities.  The 
examiner should provide supporting 
rationale for this opinion.

6.  After completion of the above, the 
AOJ should review the expanded record and 
readjudicate the claims of entitlement to 
an increased rating for degenerative 
joint disease and degenerative disc 
disease of the lumbar spine and 
sacroiliac joint; entitlement to a 
temporary total rating pursuant to 
38 C.F.R. § 4.29 for hospitalization from 
November 2, 2006, to November 4, 2006; 
entitlement to an extension of a 
temporary total rating for convalescence 
pursuant to 38 C.F.R. § 4.30 beyond May 
1, 2007; and, entitlement to an effective 
date earlier than May 1, 2002, for the 
award of service connection for 
degenerative joint disease and 
degenerative disc disease of the lumbar 
spine and sacroiliac joint, and the AOJ 
should adjudicate the claim of 
entitlement to a TDIU.  If any benefit 
sought is not granted in full, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


